Citation Nr: 0123989	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-05 479	)	DATE
	)
	)


THE ISSUES

Whether the June 1959 decision of the Board of Veterans' 
Appeals (Board) that denied restoration of service connection 
for deformity of the lumbosacral spine should be reversed or 
revised based on the grounds of clear and unmistakable error 
(CUE).

Whether the June 1959 decision should be vacated on due 
process grounds.


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1944 to February 
1946.
A rating decision of July 1946 granted service connection for 
"deformity lumbo sacral spine and pelvis."  A rating 
decision of May 1958 severed service connection on the basis 
that the 1946 grant had been clearly and unmistakably 
erroneous.  The veteran appealed the severance, which was 
upheld by the Board in June 1959.  A rating decision of May 
2000 reopened the claim on the basis of new and material 
evidence, and granted service connection for "degenerative 
disc disease of L3-L4 and L5-S1 with possibility of fused L4-
L5 vertebral body with facet joint arthritis."

This matter is before the Board as an original action on the 
motion of the representative in which it is alleged there was 
CUE in the June 1959 Board decision that denied restoration 
of service connection for deformity of the lumbosacral spine.  
In this motion, the representative requested a hearing to 
present further argument.

In a June 2001 letter, the Board notified the representative 
that they had 30 days to submit additional argument or to 
request review of the record.  The representative submitted 
written argument dated in June 2001.  In it, the 
representative withdrew the request for a hearing; made a 
motion for reconsideration of the June 1959 Board decision 
based on all the relevant evidence of record, including the 
evidence that should have been obtained in June 1959; and 
made a motion to vacate the June 1959 Board decision based on 
denial of due process to the veteran by failing to consider 
all appropriate statutory and regulatory criteria.  The 
motion for reconsideration of the June 1959 Board decision 
will be referred to the Chairman for review in accordance 
with the provisions of 38 U.S.C.A. § 7103 (West Supp. 2001) 
and 38 C.F.R. § 20.1001(c) (2000).  If this motion is 
allowed, the case will be assigned to a Reconsideration 
panel.


FINDINGS OF FACT

1.  In a June 1959 decision, the Board denied the veteran's 
appeal for restoration of service connection for deformity of 
the lumbosacral spine.

2.  There was a tenable basis for the Board's June 1959 
decision.

3.  All evidence needed for proper adjudication of the 
veteran's appeal for restoration of service connection for 
deformity of the lumbosacral spine was of record in June 1959 
and the appropriate statutory and regulatory criteria were 
considered.

4.  During the proceeding which the June 1959 Board decision 
concluded, the veteran was accorded full representation and 
the right to a hearing (declined), and was not deprived of 
due process of the laws then in effect.


CONCLUSIONS OF LAW

1.  The June 1959 Board decision, denying restoration of 
service connection for deformity of the lumbosacral spine, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. § 20.1403 (2000).

2.  There are no grounds to vacate the June 1959 Board 
decision.  38 C.F.R. § 20.904 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516(Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  CUE is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for CUE in a prior 
Board decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. 313-
314.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Balwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court has held that the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) redefined 
VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were published in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board notes that 
recently in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) the Federal Circuit rendered several holdings which 
were subsequently addressed in a precedent opinion of the VA 
General Counsel.  In VAOPGCPREC 12-2001 it was held, in 
essence, that Roberson conflicted with other caselaw of the 
Federal Circuit and did not overrule the conflicting cases.  
Thus, it was held in VAOPGCPREC 12-2001 that the standard for 
adjudication of alleged CUE remained the same and that there 
was no duty to fully develop a motion alleging CUE because 
there is nothing to develop in light of the fact that a 
determination of CUE is limited to the evidence on file, or 
constructively on file, at the time of the decision being 
challenged.

A review of the June 1959 Board decision shows that the Board 
found clinical data recorded in service medical records and 
other evidence of record that clearly and unmistakably 
established the veteran had a deformity of the lumbosacral 
spine that existed prior to her entry into service, that 
injury to the spine in service was not shown by official 
service records, that the symptomatology of the preservice 
lumbosacral spine disability in service was a continuation of 
that condition, and that an increase in the severity of this 
preservice disability in service was not demonstrated.  It 
was found that the evidence of record clearly and 
unmistakably established that the preservice lumbosacral 
disability was not aggravated in service and that a prior 
grant of service connection for deformity of the lumbosacral 
spine was clearly and unmistakably erroneous.

The evidence of record in June 1959 consisted of service, VA, 
and private medical records; service documents; statements 
from comrades and acquaintances of the veteran; decisions of 
the Chief Benefits Director, and statements from the veteran 
and her representative.  The statements from the veteran, her 
representative, and her acquaintances and comrades in service 
were to the effect that she had sustained an injury to the 
back when another female landed on her while jumping into a 
pool and that she did not have any preservice low back 
problems.  

The service medical records did not show treatment for 
residuals of a back injury, but do show that she was 
hospitalized for treatment of back pain, variously diagnosed.  
These records show that her medical examination for 
enlistment in February 1944 was negative for a back disorder.  
A medical board report dated on January 8, 1946, notes that 
on orthopedic examination the veteran had tenderness to 
palpation over the lumbosacral spine, all motions of the back 
were guarded, extreme flexion and extension caused low back 
pain that was referred into both flanks and the left thigh, 
and both legs were of equal length.  In this medical board 
report it was noted that X-rays of the lumbosacral spine 
revealed an asymmetrical apophyseal joint between L5 and S1, 
the transverse process of L5 in the left was in proximity to 
the sacral wing, there was moderate lumbar scoliosis to the 
right, and the pelvic inlet was asymmetrical with narrowing 
of the pelvis on the left.  The diagnosis was congenital 
deformity of the lumbosacral spine.  It was noted that the 
veteran's disability existed prior to enlistment, was not 
discovered at the time of enlistment, and was not concealed.  
It was noted that the disability was not incurred in or 
aggravated by active service.  In a rebuttal to the medical 
board report dated on January 8, 1946, the veteran asserted 
that she had been kicked in the back during water sports in 
the early part of her active service and had had problems 
with back pain since then.  She stated that the pain grew 
steadily worse and in November 1945 she was hospitalized for 
chronic pyelitis, but that the diagnosis was later changed to 
lumbosacral spine and tilted pelvis.  She reported that this 
condition affected the left leg at times and caused a great 
deal of pain that caused her to walk with difficulty and 
prevented her from working as a stenographer.  A notation on 
the medical board report dated on January 17, 1946, reveals 
that she was discharged from service by reason of physical 
disability, congenital deformity of the lumbosacral spine and 
pelvis, in accordance with the findings in the initial 
medical board report.  An endorsement on the medical board 
report dated on January 25, 1946, indicates that the 
veteran's low back condition "may have been aggravated" by 
active service.  

A July 1946 RO rating decision granted service connection for 
deformity of the lumbosacral spine and pelvis based on 
aggravation in service.  A 10 percent disability evaluation 
was assigned for this condition.

The post-service medical records show that the veteran 
underwent a VA orthopedic examination in May 1947.  She 
walked with a marked limp favoring her left leg.  There was a 
scoliosis of the lumbar spine, moderate, with concavity to 
the right.  There was no limitation of forward or backward 
bending.  Side bending to the left was limited and caused 
pain on the right sacroiliac area.  Straight leg raising was 
limited to 60 degrees on the left and to 70 degrees on the 
right, causing pain in the sacroiliac region radiating down 
the right hip and thigh.  Reflexes were normal.  X-ray 
examination of the lumbosacral spine, coccyx, and pelvis 
revealed a congenital abnormality in the development of the 
pelvis and arthritis between the 5th lumbar vertebra and the 
first sacral segment on the left side.  The diagnoses were 
lumbosacral scoliosis, atrophic arthritis of the lumbosacral 
and sacroiliac joints, and congenital deformity of the 
lumbosacral spine.

The veteran underwent a VA medical examination in January 
1948.  She complained of back pain.  There was paravertebral 
muscle spasm.  Forward bending was limited by 50 percent.  
There was slight scoliosis of the lumbar spine.  It was noted 
that an X-ray report indicated arthritic changes of the 
lumbosacral and sacroiliac joints.  

The veteran was hospitalized at a VA medical facility from 
August to September 1949 for treatment of back pain.  
Examination of her back was essentially negative.  X-ray 
examination of the lower back revealed asymmetrical facets 
between L5 and S1.  X-ray examination of the dorsal and 
lumbar spine revealed no osseous or articular abnormalities 
from D10 to L2.  The diagnosis was conversion reaction 
manifested by unsteady gait and low back pain, external 
precipitating stress, unknown.

A VA report shows that the veteran underwent X-ray 
examination of the lumbosacral spine in September 1949.  The 
lumbar vertebrae revealed an unstable lumbosacral joint with 
no evidence of spondylolisthesis.  There was malformation of 
the body of L5 as well as malposition of the articular facets 
and rotation of the lower 3 lumbar vertebrae to the left.  
The sacrum was small.  There was no evidence of any bony 
pathology.

The veteran underwent a VA orthopedic examination in March 
1950.  X-rays of the lumbar vertebrae were negative except 
for malformation of the body of L5, and malposition of the 
lumbar facets.  There was an unstable lumbosacral joint.  The 
diagnoses were mild kyphosis or round back deformity of the 
dorsal spine, malformation of the articular facet joints of 
the 5th lumbar vertebra and unstable lumbosacral joint by X-
ray, and chronic lumbosacral and left sacroiliac strain.

A November 1956 RO rating decision proposed severance of the 
grant of service connection by aggravation of the deformity 
of the lumbosacral spine.  It was noted that the service 
medical records indicated the presence of a congenital 
deformity of the lumbosacral spine and pelvis with no 
evidence of any superimposed deformity or aggravation of this 
condition.

The case was sent to the VA Chief Benefits Director for 
administrative review.  A May 1957 decision by this official 
noted that the evidence was conflicting as to whether or not 
the veteran had arthritis of the lumbosacral spine and 
sacroiliac joints that originated in service.  The case was 
returned to the RO for completion of orthopedic and 
neurological examinations with X-ray studies of the 
lumbosacral spine and sacroiliac joints to determine the 
nature and etiology of the veteran's back symptoms.

The veteran was hospitalized from June to November 1957 for 
treatment and evaluation of various complaints.  She gave a 
history of another person diving into her while swimming in a 
pool in service and striking her back.  She reported that she 
was not unconscious, got out of the water on her own, but was 
"shook up".  She went to sick bay for a day or 2, but was 
able to do duty.  Thereafter, she complained of various joint 
pains.  She underwent physical, neurological, and mental 
examinations, including psychological testing, during this 
hospitalization.  X-ray examination of the entire spine 
revealed no abnormalities.  The final diagnosis was 
conversion reaction.

A September 1957 RO rating decision proposed severance of the 
grant of service connection for the veteran's low back 
disability.  The case was sent to the VA Chief Benefits 
Director for further review prior to the severance action.  A 
report dated in February 1958 shows that the veteran's case 
was further reviewed by the VA Chief Benefits Director who 
proposed severance of the grant of service connection for the 
veteran's low back condition based on clear and unmistakable 
error.

Private medical records of the veteran's treatment in the 
late 1940's and 1950's show treatment for back pain.

A May 1958 RO rating decision severed service connection for 
the deformity of the lumbosacral spine that had been granted 
in the July 1946 RO rating decision.  It was noted that there 
was CUE in the July 1946 RO rating decision for granting 
service connection for the low back disability because it was 
a congenital condition and the evidence did not show 
aggravation of this condition or permanent residual of any 
injury to the low back in service.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, previously 310 and 331, 
(West 1991); 38 C.F.R. § 3.303 (2000).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, previously 301, 312, 313, 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, previously 
311, (West 1999); 38 C.F.R. § 3.304 (2000).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153, previously 353, 
(West 1991); 38 C.F.R. § 3.306(a),(b) (2000).  

Previous determinations of the RO are final and binding, 
including decisions of service connection, and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2000).

Service connection may be severed where the evidence 
establishes the service connection to be clearly illegal.  
The burden of proof is on the Government to show clear and 
unmistakable error.  The error is the continuance of service 
connection, not necessarily the original grant.  See 
38 C.F.R. § 3.9(d) (1956); Daniels v. Gober, 10 Vet. App. 474 
(1997) (interpreting 38 C.F.R. § 3.105(d)).  The rule against 
severance of service connection after 10 years did not become 
effective until 1962 and does not apply here.  38 U.S.C. 
§ 3.359 (1958 & Supp. V, 1962).

In this case, the veteran's representative alleges there was 
CUE in the June 1959 Board decision that denied restoration 
of service connection for deformity of the lumbosacral spine 
because the evidence of record revealed that the veteran had 
sustained a low back injury in service and/or had aggravated 
her preservice low back condition.  With respect to the grant 
of service connection for a low back condition based on 
incurrence in service, the evidence of record in June 1959 
indicated that the veteran had been in an accident in a 
swimming pool in service when another person jumped into the 
pool and struck the veteran's back.  The service medical 
records, however, show the only back condition found in 
service was congenital deformity of the lumbosacral spine.  
Some of the post service medical evidence indicates that she 
had arthritis of the lumbosacral spine, but the evidence was 
conflicting on this matter.  In 1957, she was hospitalized at 
a VA medical facility and underwent various examinations to 
determine the nature and extent of her low back problems, and 
a low back condition was not found.  

With regard to the assertion that the veteran's preservice 
low back condition, congenital deformity of the lumbosacral 
spine, was aggravated by active service, the service medical 
records show that she underwent a medical board evaluation.  
The report of the medical board dated in January 1946 
contains conflicting information as to whether or not the 
veteran's preservice low back condition was aggravated by 
active service.  While a July 1946 RO rating decision granted 
service connection for deformity of the lumbosacral spine, 
the medical evidence as a whole, including the reports of her 
various VA medical examinations in 1957, shows that she did 
not sustain a permanent increase in the severity of this 
condition in service, or any additional or superimposed 
condition of the spine as a result of disease or injury in 
service.

Since the evidence of record in June 1959 showed that the 
veteran had a congenital defect of the lumbosacral spine, 
which by definition had to exist prior to service, there was 
clear and unmistakable evidence to rebut the presumption of a 
sound low back at the time of her entry into service, raised 
by the report of her negative medical examination for entry 
into service.  Since the evidence of record in June 1959 
indicated the absence of a chronic low back disability (other 
than the congenital defect), there was sufficient evidence 
for the (1959) Board to find that continuance of service 
connection for a low back condition would be clearly and 
unmistakably erroneous.  Hence, the Board finds that the June 
1959 Board decision was in compliance with the appropriate 
statutory and regulatory criteria noted above and that there 
was no CUE in the June 1959 Board decision that denied 
restoration of service connection for deformity of the 
lumbosacral spine.

The veteran's representative also alleges that there was CUE 
in the June 1959 Board decision for rendering the decision 
based on limited service medical records.  It is argued that 
this was a breach of the duty to assist the veteran in the 
development of her claim.  Hayre, 188 F. 3d 1327.  It is also 
asserted that the June 1959 Board decision should be vacated 
based on the failure to provide the veteran due process.

While the January 1946 medical board report contains 
conflicting evidence as to whether or not the veteran 
aggravated her preservice low back condition in service, the 
Board does not find that additional development for 
additional service medical records was required in June 1959 
to fulfill VA's duty to assist the veteran in the development 
of her claim for service connection for a low back 
disability.  Whether or not additional service medical 
records were available, the overall medical evidence showed 
that the veteran did not have a back disability in 1959 that 
was incurred in service and that she had not aggravated her 
preservice congenital deformity of the lumbosacral spine.  
Further, the Board notes that, had the ultimate (May 2000) 
grant of service connection been premised on service medical 
records, whenever received, the effective date would relate 
back to the original claim.  See 38 C.F.R. § 3.400(q)(2) 
(2000).

An appellate decision may be vacated by the Board at any time 
upon request of the veteran or his representative, or on the 
Board's own motion, for the denial of due process or the 
allowance of benefits based on false or fraudulent evidence.  
38 C.F.R. § 20.904 (2000).

Motion to Vacate

As noted above, a decision of the Board is final.  38 
U.S.C.A. § 7104.  (West 1991 & Supp. 2001).  However, a 
decision may be vacated on the ground of denial of due 
process.  38 C.F.R. § 20.904(a).  The usual cases are denial, 
through action or inaction by VA, of representation, a 
hearing, or a statement of the case.  Prior to the 1959 
decision, the veteran was represented throughout the 
proceeding by a veterans' service organization; and she 
specifically declined a hearing on her substantive appeal (VA 
Form 1-9) received in January 1959.  And statements of the 
case did not become an element of VA procedure until 1963.  
Pub. L. 87-666, § 1, September 19, 1962.  As for the argument 
that the Board failed to consider "direct" service 
connection, the finding that the back disability had existed 
prior to service, and had not increased therein, necessarily 
rejects "direct" service connection, that is, service 
connection for disability due to disease or injury incurred 
in service.  For these reasons, the evidence does not show 
that the veteran was denied due process in the denial of her 
appeal in 1959.  Hence, there is no basis for vacating the 
June 1959 Board decision, and the motion for such action is 
denied.

Under 38 C.F.R. § 20.1411(a) (2000) the doctrine of the 
favorable resolution of the doubt is inapplicable in motions 
alleging CUE in a prior final Board decision.



ORDER

The motion for reversal or revision of the June 1959 Board 
decision, based on CUE, is denied.

The veteran was not denied due process in the June 1959 Board 
decision; the motion to vacate that decision is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


